SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 2, 2007 VECTREN CORPORATION (Exact name of registrant as specified in its charter) Commission File No. Registrant, State of Incorporation, Address, and Telephone Number I.R.S Employer Identification No. 1-15467 Vectren Corporation 35-2086905 (An Indiana Corporation) One Vectren Square, Evansville, Indiana 47708 (812) 491-4000 1-16739 Vectren Utility Holdings, Inc. 35-2104850 (An Indiana Corporation) One Vectren Square, Evansville, Indiana 47708 (812) 491-4000 Former name or address, if changed since last report: N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On August 2, 2007, Vectren Corporation (the Company) held a conference call and web cast to present its financial results to the investment community for the three and six month periods ended June 30, 2007. A copy of the slide presentation used in that web castis furnished as Exhibit 99.1 to this Current Report on Form 8-K. Vectren Corporation is the parent Company of Vectren Utility Holdings, Inc. (Utility Holdings) and Vectren Enterprises, Inc. (Enterprises). Utility Holdings is the intermediate holding company of the Company’s three operating public utilities, and Enterprises is the holding company for the Company’s nonutility operations. In these slides, the results of Utility Holdings, Enterprises, and other results are presented on a per share basis and are analyzed separately.The Company presents information in this manner due to differences in business strategies and risks associated with its utility and nonutility earnings.
